Title: From George Washington to William Fitzhugh, 24 September 1783
From: Washington, George
To: Fitzhugh, William


                  
                     Dear Sir,
                     Princeton Septr 24th 1783.
                  
                  The Count del Vermé who will present this letter to you, is an Italian Nobleman of distinction; on his Travels thro’ America.  He comes highly recommended by our Ministers at the Court of France, and from the opportunities I have had to form an opinion of him, is very deserving of attention.  I take the liberty therefore of recommending him to your Civilities, and the Civilities of your Acquaintance.
                  As he has been through all the States Northward of this, and is now travelling to the Southward as far as Charles Town, there to Embark, it would be more satisfactory to pass down the Rappahannock to some certain point, & then cross over to York & James Rivers than to pursue the direct Road to the latter through the most uncultivated part of the whole State. & I perswade myself he will derive such aids & direction from you as will render his tour most agreeable.  I am &ca
                  
                     G. W——n
                  
               